DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1-3 and 6 and cancelled claim 8 and 10 which changes the scope of the claims and as such a new ground of rejection is issued.

Examiners note on previously indicated allowable subject matter 
In the last OA, the Examiner indicated that Claim(s) 19 and 25 are allowable for the reasons in the paper mailed 6/12/2020. However, the Examiner reverses the indication of allowable subject matter for the reasons set forth in the rejection of claims 19 and 25 as specified below. As such, this office action is a second action non-final. 
In regards to the 35 U.S.C. 132(a) specification objection, Applicant states:
 The specification has been amended in response thereto.
In response:
The amendments to the specification filed on 2/1/2022 and 5/11/2018 will not be entered for the reasons set forth below.
In regards to the 103 rejections of claim 1 and similarly claims 2-3, and 22 applicant asserts (pg. 17):
Shy does not disclose a lithium ion rechargeable battery, let alone the claimed subject matter, including "a lithium ion rechargeable battery pack comprising a positive terminal tab located on one end of the lithium ion rechargeable battery pack and a negative terminal tab located on an opposite end of the lithium ion rechargeable battery pack”
And further asserts (pg. 17):
Shy does not disclose the connector ends of the positive and negative battery cable 47, 47 being soldered or welded to the positive and negative terminals of the lead acid battery 50 let alone the claimed subject matter, including "a positive terminal conductor bar extending along a width of the lithium ion rechargeable battery pack and oriented transversely relative to a length of the lithium ion rechargeable battery pack, the positive terminal conductor bar soldered or welded to the positive terminal tab of the lithium ion rechargeable battery pack, the positive terminal conductor bar having an outer end extending beyond the width of the lithium ion battery pack and electrically connected or connectable to the positive battery cable; and a negative terminal conductor bar extending along a width of the lithium ion rechargeable battery pack and oriented transversely relative to the length of the lithium ion rechargeable battery pack, the negative terminal conductor bar soldered or welded to the negative terminal tab of the lithium ion rechargeable battery pack, the negative terminal conductor bar having an outer end extending beyond the width of the lithium ion battery pack and electrically connected or connectable to the negative battery cable."
In response:
Examiner respectfully disagree and does not rely on Shy alone but the combined teachings of Shy, Gonzalez and Osburn to teach the claim language of claims 1-3 as specified below.

In regards to the 103 rejections of claim 1 and similarly claims 2-3, applicant asserts (pg. 17):
Gonzalez does not disclose a lithium ion rechargeable battery. 
In response:
Examiner respectfully disagree and points to the rejection of claims 1-3 and similarly claims 19 and 25 where the Examiner uses the teaching of Gonzalez to teach a lithium ion rechargeable battery pack ([0040], Fig. 1 battery 30).
In regards to the 103 rejections of claim 1 and similarly claims 2-3, applicant asserts (pg. 18):
Shy does not disclose the internal structure of the lead-acid battery 50, and thus the proposed modification using the battery cells of Gonzalez cannot be made and is non-enabling.
And further asserts:
It is noted that the structure and construction of the lead-acid battery of Shy is completely different from that of the rechargeable battery pack 30 of Gonzalez, and cannot be modified to a lithium-ion rechargeable battery as set forth in the Office Action. Specifically, the internal partitions of the lead-acid battery of Shy preclude the introduction of a stack of lithium-ion battery cells therein, which would require at least the removal of the partitions.
Applicant requests the Examiner to provide one or more prior art reference disclosing or showing a lithium-ion battery having the structure and configuration of the lead-acid battery of Shy. Applicant is not aware of the existence of such a lithium-ion battery, since it does not exist.
In response:
Claims 1-3 does not claim the “internal structure” of the lithium ion rechargeable battery pack. The Examiner does not use the teachings of Gonzalez to modify the “structure and construction”, of Shy, but use GONZALEZ to teach a lithium ion rechargeable battery pack as specified below ([0040], Fig. 1 battery 30).
Further, the examiner stated that it would have been obvious to a person of ordinary skill in the art to modify the rechargeable battery cells of Shy to be lithium ion rechargeable battery cells and thus a lithium ion rechargeable battery pack as taught by Gonzalez, in order to achieve more charge storage capacity allowing longer use between charges. Therefore the teachings of Gonzalez as specified below does not teach away nor changes Shy’s principle operation of providing a portable electrical energy source.
 And further asserts:
Clearly, the positive and negative lead terminals are not located "on" the opposite ends of the lead-acid battery of Shy unlike the claimed subject matter.
In response:
The Examiner respectfully disagrees and points to the rejection of claims 1-3 to teach the corresponding claim language as follows:
a positive terminal tab (positive terminal/pole identified in Fig. 2 above) located on one end of the rechargeable battery pack and a negative terminal tab (negative terminal/pole identified in Fig. 2 above) located on an opposite end of the rechargeable battery pack (Fig. 2 showing poles of battery 50 located on opposing ends of the battery pack as specified above. It is well known to one of ordinary skill in the art that a battery comprises two poles (positive and negative);
In regards to the 103 rejections of claims 1 and 2-3 applicant assert:
Even further, the conductors 51 in the lead-acid battery of Shy provide conductors for connecting the lead-acid battery of Shy to accessories of the apparatus, and do not connect the positive and negative terminal of the lead-acid battery of Shy to the cables 47. Specifically, the conductors 51 are not "positive and negative conductor bars 51, as indicated in FIG. 2 on page 10 of the Office Action.
In response:
The Examiner respectfully disagrees and points to the rejection of claims 1-3 where claims 1-3 do not claim the positive or negative conductor bars “connect the positive and negative terminal of the battery to the cables”. 
The Examiner uses Shy to teach claim language, “a positive terminal conductor bar….having an outer end ….electrically connected or connectable to the positive battery cable (Fig. 2 below Col. 2 lines 51-64 Shy); and “a negative terminal conductor bar ….having an outer end …..electrically connected or connectable to the negative battery cable (Fig. 2 below Col. 2 lines 51-64 of Shy).

In regards to the 103 rejections of claims 1 and 2-3 applicant assert:
In addition, Shy and Gonzalez both do not disclose the claimed subject matter, including "a negative terminal conductor bar having a predetermined length with at least a portion of the length of the negative terminal conductor bar located on the opposite end and extending along a width of the lithium ion rechargeable battery pack and oriented transversely relative to the length of the lithium ion rechargeable battery pack, the negative terminal conductor bar having one end connected to the negative terminal of the lithium ion rechargeable battery pack and having an outer end extending beyond the width of the lithium ion battery pack and electrically connected or connectable to the negative battery cable; and a smart switch interface connected between the negative terminal conductor bar and the negative battery cable."
In response:
Examiner respectfully disagree and does not rely on Shy alone but the combined teachings of Shy, Gonzalez and Osburn to teach the claim language of claims 1-3 as specified below.
In response to claim language “a smart switch interface connected between the negative terminal conductor bar and the negative battery cable.", claims 1 -3 do not claim “a smart switch interface connected between the negative terminal conductor bar and the negative battery cable."
In regards to the 103 rejections of claims 11-12  applicant assert:
Eggert only discloses conventional battery cables, and does not disclose a "flexible cable connector'' according to the claimed subject matter.
In response:
Examiner respectfully disagrees.  As seen by the rejection of claim 11 below the examiner uses the combined teachings of Shy, Gonzalez, Osbun and Eggert to teach the claim language of claims 11-12 as follows:
Eggert teaches wherein a positive cable is connected to a positive terminal of the battery (Fig. 2, 5 positive and negative terminals of the battery 11 are connected to two jumper cables 40) by a flexible cable connector (interpreted as a “flexible cable” see 112 rejection below. Col. 3 lines 5-10 cables 40 respectively are seated in the cable notches 24 and extend outwardly of the housing 20. Since Eggert states that the cables 40 are seated in the cable notches, it would be obvious to one of ordinary skill in the art that cables 40 be flexible in order to easily seat and place the cables in the cable notches).
In response and in regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Specification
On 5/11/2018, the applicant filed an amendment to the specification but introduced new matter that was not originally supported in the originals disclosure(s).
In response, on 9/1/2021, the Examiner issued an objection to the specification amendment under 35 U.S.C. 132(a) because it introduces new matter into the disclosure and thus the amendment to the specification will not be entered. 
On 2/1/2022, the applicant filed an amendment to the amendment filed on 5/11/2018. However, since the amendment filed on 5/11/2018 will not be entered, the amendment filed on 2/1/2022 will also not be entered.
Examiner recommends all further amendments to the specification be made in reference to the originally filed specification filed on 4/25/2016. 

Claim Objections
Claims 33-40 are objected to because of the following informalities:  
As to claims 33-40 recite “the smart switch interface” which lacks antecedent basis. Examiner will interpret as “a smart switch interface”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein a positive battery cable is connected to the positive terminal conductor bar by a flexible cable connector”. However, looking to the applicant specification the applicant identifies a “flexible cable connector 118, as shown in FIG. 10”. However, element 118 in Fig. 10 is pointing to a cable and not a cable connected. Therefore it is unclear if claim language “flexible cable connector” should be “flexible cable”. 
Examiner will interpret as “flexible cable”.
Claim 28 recites “The battery jump starting device according to claim 27” which depends on a cancelled claim. Examiner will interpret as the battery jump starting device according to claim 19
Claim 12 is included in this rejection based on its dependence on claim 11.
Correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

    PNG
    media_image1.png
    729
    938
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    1013
    867
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    808
    905
    media_image3.png
    Greyscale

Fig. 2 of Shy

Claims 1-4,6-7, 9, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273) in view of GONZALEZ (US20140139175) in further view of Osbun (US 20070132537).
As to claim 1, Shy discloses a rechargeable battery assembly device for use in a battery jump starting device (Fig. 2 and Col. 1 lines 26-35, portable electrical energy source. Although Shy does not specifically state that portable electrical energy source is rechargeable, it would have been obvious to a person of ordinary skill in the art to modify the battery assembly device of Shy to be a rechargeable battery assembly, in order to reduce waste and cost by reusing the same battery multiple times), the battery jump starting device having a positive battery cable and a negative battery cable (Fig. 2 above cables 47), the rechargeable battery assembly device comprising:
a rechargeable battery pack (Fig. 2 Col. 2 lines 10-15 battery 50), comprising a positive terminal tab (positive terminal/pole identified in Fig. 2 above) located on one end of the rechargeable battery pack and a negative terminal tab (negative terminal/pole identified in Fig. 2 above) located on an opposite end of the rechargeable battery pack (Fig. 2 showing poles of battery 50 located on opposing ends of the battery pack as specified above. It is well known to one of ordinary skill in the art that a battery comprises two poles (positive and negative);
 a positive terminal conductor bar (Fig. 2 Positive and negative conductor 51), extending along a width of the rechargeable battery pack (Fig. 2 above)  and oriented transversely relative to a length of the rechargeable battery pack (Fig. 2) , the positive terminal conductor bar connected to the positive terminal tab of the rechargeable battery pack (Fig. 2 above positive and negative conductor 51 connected to respective terminals), 
the positive terminal conductor bar having an outer end extending beyond the width of the battery pack (See Fig. 2 of Shy), and electrically connected or connectable to the positive battery cable (Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such Two conductors 51 are electrically coupled to the cables 47); and 
a negative terminal conductor bar (Fig. 2 above positive and negative conductor 51), extending along a width of the rechargeable battery pack (Fig. 2) and oriented transversely relative to the length of the rechargeable battery pack (Fig. 2), the negative terminal conductor bar connected to the negative terminal tab of the rechargeable battery pack (Fig. 2) and 
negative terminal conductor bar having an outer end extending beyond the width of the battery pack (Fig. 2) and electrically connected or connectable to the negative battery cable (Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such two conductors 51 are electrically coupled to the cables 47).
Shy does not specifically disclose that the rechargeable battery pack is a lithium ion rechargeable battery pack.
Regarding the rechargeable battery pack is a lithium ion rechargeable battery pack, GONZALEZ teaches a lithium ion rechargeable battery pack ([0040], Fig. 1 battery 30).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the rechargeable battery cells of Shy to be lithium ion rechargeable battery cells and thus a lithium ion rechargeable battery pack as taught by Gonzalez, in order to achieve more charge storage capacity allowing longer use between charges.
Shy in view of GONZALEZ does not disclose wherein the positive terminal conductor bar is soldered or welded to the to the positive terminal tab of the rechargeable battery pack and the negative terminal conductor bar is soldered or welded to the negative terminal tab of the rechargeable battery pack.
Osbun teaches welding conductors (Fig. 2 [0018] end portions 22 may be fixedly secured in electrical contact with a corresponding terminal 16 using a combination of a weld and any other process, method, structure, and/or means).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the positive terminal conductor bar to be soldered or welded to the positive terminal tab of the rechargeable battery pack and the negative terminal conductor bar of Shy to be soldered or welded to the negative terminal tab of the rechargeable battery pack in order to fixedly secure in electrical contact the terminal tabs and conductor as taught by Osbun.
As to claim 2, Shy discloses a rechargeable battery assembly device for use in a battery jump starting device (Fig. 2 and Col. 1 lines 26-35, portable electrical energy source. Although Shy does not specifically state that portable electrical energy source is rechargeable, it would have been obvious to a person of ordinary skill in the art to modify the battery assembly device of Shy to be a rechargeable battery assembly, in order to reduce waste and cost by reusing the same battery multiple times) the battery jump starting device having a positive battery cable and a negative battery cable (Fig. 2 above cables 47), the rechargeable battery assembly device comprising:
a rechargeable battery pack comprising a positive terminal tab (positive terminal/pole identified in Fig. 2 above) located on one end of the rechargeable battery pack and a negative terminal tab (negative terminal/pole identified in Fig. 2 above) located on an opposite end of the rechargeable battery pack (Fig. 2 of Shy shows two terminals.Col.2 lines 58-60 ….electric poles of the battery 50 located on opposing ends of the battery pack as specified above. It is well known to one of ordinary skill in the art that a battery comprises two poles (positive and negative);
 a positive terminal conductor bar (Fig. 2 Positive and negative conductor 51), extending along a width of the rechargeable battery pack (Fig. 2 above)  and oriented transversely relative to a length of the rechargeable battery pack (Fig. 2) , the positive terminal conductor bar connected to the positive terminal tab of the rechargeable battery pack (Fig. 2 above positive and negative conductor 51 connected to respective terminals), 
the positive terminal conductor bar having an outer end located at a side of the battery pack and extending beyond the width of the battery pack (Fig. 2 of shy above) and electrically connected or connectable to the positive battery cable (Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such two conductors 51 are electrically coupled to the cables 47);
a negative terminal conductor bar (Fig. 2 above positive and negative conductor 51) located on the opposite end and extending along the width of the rechargeable battery pack (See Fig. 2 above), and oriented transversely relative to the length of the rechargeable battery pack(See Fig. 2 above), the negative terminal conductor bar having one end connected to the negative terminal tab of the rechargeable battery pack (See Fig. 2 above),  the negative terminal conductor bar having an outer end located at the side of the battery pack and extending beyond the width of the battery pack (Fig. 2) and electrically connected or connectable to the negative battery cable (Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such two conductors 51 are electrically coupled to the cables 47),
Shy does not disclose that the rechargeable battery pack is a lithium ion rechargeable battery pack.
Regarding the rechargeable battery pack is a lithium ion rechargeable battery pack, GONZALEZ teaches a lithium ion rechargeable battery pack ([0040], Fig. 1 battery 30).
It would have been obvious to a person of ordinary skill in the art                                                                                                                                                                                                                                                                                                                                                                                                                           to modify the rechargeable battery cells of Shy to be a lithium ion rechargeable battery and thus lithium ion rechargeable battery pack in order to achieve more charge storage capacity allowing longer use between charges. Shy does not disclose the rechargeable battery pack is rectangular-shaped lithium ion rechargeable battery pack 
Regarding the rechargeable battery pack is rectangular-shaped lithium ion rechargeable battery pack GONZALEZ teaches a rectangular-shaped lithium ion rechargeable battery pack ([0040], Fig. 1 battery 30).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the device of Shy to be a rectangular shaped lithium ion rechargeable battery pack, as taught by Gonzalez as it is a change in size and shape and in order to achieve more charge storage capacity allowing longer use between charges.
Shy in view of GONZALEZ does not disclose wherein the positive terminal conductor bar is soldered or welded to the to the positive terminal tab of the rechargeable battery pack and the negative terminal conductor bar is soldered or welded to the negative terminal tab of the rechargeable battery pack.
Osbun teaches welding conductors (Fig. 2 [0018] end portions 22 may be fixedly secured in electrical contact with a corresponding terminal 16 using a combination of a weld and any other process, method, structure, and/or means).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the positive terminal conductor bar to be soldered or welded to the positive terminal tab of the rechargeable battery pack and the negative terminal conductor bar of Shy to be soldered or welded to the negative terminal tab of the rechargeable battery pack in order to fixedly secure in electrical contact the terminal tabs and conductor as taught by Osbun.

As to claim 3, Shy discloses a rechargeable battery assembly device for use in a battery jump starting device (Fig. 2 and Col. 1 lines 26-35, portable electrical energy source. Although Shy does not specifically state that portable electrical energy source is rechargeable, it would have been obvious to a person of ordinary skill in the art to modify the battery assembly device of Shy to be a rechargeable battery assembly, in order to reduce waste and cost by reusing the same battery multiple times) the battery jump starting device having a positive battery cable and a negative battery cable (Fig. 2 below cables 47),  the rechargeable battery assembly device comprising:
a rechargeable battery pack (Fig. 2 Col. 2 lines 10-15 battery 50), comprising a positive terminal tab (positive terminal/pole identified in Fig. 2 above) located on one end of the rechargeable battery pack and a negative terminal tab (positive terminal/pole identified in Fig. 2 above) located on an opposite end of the rechargeable battery pack (Fig. 2 of Shy shows two terminals.Col.2 lines 58-60 ….electric poles of the battery 50 located on opposing ends of the battery pack as specified above. It is well known to one of ordinary skill in the art that a battery comprises two poles (positive and negative);
 an L-shaped positive terminal conductor bar (Fig. 2 of Shy Although Shy’s positive and negative terminal conductor bars are not L-shaped, it would have been obvious to a person of ordinary skill in the art to modify the terminal conductor bars of Shy to be L-shaped as it is a change in size and shape and in order to reduce manufacturing steps of the conductor bar) located on the one end and extending along a width of the rechargeable battery pack  (Fig. 2 above)  and oriented transversely relative to a length of the lithium ion rechargeable battery pack (Fig. 2 above)  
the L-shaped positive terminal conductor bar connected to the positive terminal of the rechargeable battery pack (Fig. 2 above) and 
the L-shaped positive terminal conductor bar having an outer end (Fig. 2 above)  extending beyond the width of the battery pack and along a side of the battery pack (Fig. 2 above)  the outer end of the L-shaped positive terminal conductor bar electrically connected or connectable to the positive battery cable (Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such Two conductors 51 are electrically coupled to the cables 47) the L-shaped positive terminal conductor bar bent around a corner of the rechargeable battery pack (Fig. 2 above)  and extending along at least a portion of the length of the rechargeable battery pack (Fig. 2 above); and
an L-shaped negative terminal conductor bar extending along a width of the rechargeable battery pack (Fig. 2 above) and oriented transversely relative to the length of the rechargeable battery pack (Fig. 2 above).
 the L-shaped negative terminal conductor bar having one end connected to the negative terminal tab of the rechargeable battery pack (Fig. 2 above)  
the L-shaped negative terminal conductor bar having an outer end extending beyond the width of the battery pack (Fig. 2 above)  and along the opposite side of the battery pack (Fig. 2 above) the outer end of the L-shaped negative terminal conductor bar electrically connected to or connectable to the negative battery cable (Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such two conductors 51 are electrically coupled to the cables 47), the L-shaped negative terminal conductor bar bending around a corner of the rechargeable battery pack (Fig. 2 above) and extending along at least a portion of the length of the rechargeable battery pack (Fig. 2 above).
Shy does not disclose the rechargeable battery pack is rectangular-shaped lithium ion rechargeable battery pack 
Regarding the rechargeable battery pack is rectangular-shaped lithium ion rechargeable battery pack GONZALEZ teaches a rectangular-shaped lithium ion rechargeable battery pack (([0040], Fig. 1 battery 30).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the device of Shy to be a rectangular shaped lithium ion rechargeable battery pack, as taught by Gonzalez as it is a change in size and shape and in order to achieve more charge storage capacity allowing longer use between charges.
Shy in view of GONZALEZ does not disclose wherein the positive terminal conductor bar is soldered or welded to the to the positive terminal tab of the rechargeable battery pack and the negative terminal conductor bar is soldered or welded to the negative terminal tab of the rechargeable battery pack.
Osbun teaches welding conductors (Fig. 2 [0018] end portions 22 may be fixedly secured in electrical contact with a corresponding terminal 16 using a combination of a weld and any other process, method, structure, and/or means).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the positive terminal conductor bar to be soldered or welded to the positive terminal tab of the rechargeable battery pack and the negative terminal conductor bar of Shy to be soldered or welded to the negative terminal tab of the rechargeable battery pack in order to fixedly secure in electrical contact the terminal tabs and conductor as taught by Osbun.
As to claim 4, Shy in view of GONZALEZ in view of Osbun teaches the rechargeable battery assembly device according to claim 1, wherein both the positive terminal conductor bar and negative terminal conductor bar have rectangular-shaped cross-sections (Fig. 2 of Shy).
As to claim 6, Shy in view of GONZALEZ in view of Osbun teaches the rechargeable battery assembly device according to claim 1, wherein the length of the positive terminal conductor bar and the length of the negative terminal conductor bar are oriented parallel relative to each other. (Fig. 3 of Shy)
As to claim 7, Shy in view of GONZALEZ in view of Osbun teaches the rechargeable battery assembly device according to claim 1, 
However Shy in view of GONZALEZ in view of Osbun does not specifically disclose wherein an outer end of the positive terminal conductor bar wraps around an exposed conductor of an end of the positive cable.
However Shy teaches wherein an outer end of a conductor bar wraps around an exposed conductor of an end of the positive cable (shows in Fig. 2 wherein a conductor bar is wrapped around cable 47).
It would have been obvious to a person of ordinary skill in the art to modify the outer end of the positive conductor bar of Shy to be around an exposed conductor of an end of the positive cable, as taught by Shy as it is a matter of obvious engineering to make integral in order to reduce manufacturing processes and further manufacturing cost.
As to claim 9, Shy in view of GONZALEZ in view of Osbun teaches the rechargeable battery assembly device according to claim 1, wherein the lithium ion rechargeable battery pack is rectangular-shaped, (Fig. 1 and 2 of Gonzalez battery 30), and the positive terminal conductor bar and the negative terminal conductor bar are L-shaped and are bent around respective corners of the lithium ion rechargeable battery pack. (Fig. 2 of Shy).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the device of Shy to be a rectangular-shaped rechargeable battery, as taught by Gonzalez as it is a change in size and shape.
As to claim 22, Shy in view of GONZALEZ in view of Osbun teaches the rechargeable battery assembly device according to claim 1, wherein the rechargeable lithium ion rechargeable battery pack comprises a casing (Fig. 1 of Gonzalez).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the device of Shy comprise a casing, as taught by Gonzalez in order to protect the battery pack from erosion and wear caused from the environment). 
As to claim 23, Shy in view of GONZALEZ in view of Osbun teaches the rechargeable battery assembly device according to claim 1, wherein the positive terminal conductor bar and negative terminal conductor bar are connected in electrical series with the rechargeable lithium ion rechargeable battery pack ((Fig. 2 of Shy).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273) in view of GONZALEZ (US20140139175) in further view of Osbun (US 20070132537) in further view of Eggert (US 6222342).
As to claim 11, Shy in view of GONZALEZ in view of Osbun teaches the rechargeable battery assembly device according to claim 1.
 Shy in view of GONZALEZ in view of Osbun does not teach wherein the positive battery cable is connected to the positive terminal conductor bar by a flexible cable connector (interpreted as a “flexible cable” see 112 rejection above).
Eggert teaches wherein a positive cable is connected to a positive terminal of the battery (Fig. 2, 5 positive and negative terminals of the battery 11 are connected to two jumper cables 40) by a flexible cable connector (Col. 3 lines 5-10 cables 40 respectively are seated in the cable notches 24 and extend outwardly of the housing 20. Since Eggert states that the cables 40 are seated in the cable notches, it would be obvious to one of ordinary skill in the art that cables 40 be flexible in order to easily seat and place the cables in the cable notches).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the positive cable and positive terminal conductor bar connection of Shy to be connected by a flexible cable connector, as taught by Eggert in order to prevent wear and prolong the cables connections to the terminals of the battery.
As to claim 12, Shy in view of GONZALEZ in view of Osbun in view of Eggert teaches the rechargeable battery assembly device according to claim 11, wherein the flexible cable connector comprises a flexible outer sleeve portion and a flexible inner sleeve portion (Fig. 2 of Eggert below).
It would have been obvious to a person of ordinary skill in the art to modify the flexible cable connector of Shy to include to comprise a flexible outer sleeve portion and a flexible inner sleeve portion, as taught by Eggert in order to prevent wear and prolong the cables connections to the terminals of the battery.
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273) in view of GONZALEZ (US20140139175) in further view of Osbun (US 20070132537) in further view of Eggert (US 6222342) in further view of Ziberna (US 4990723).
As to claim 13, Shy in view of GONZALEZ in view of Osbun in view of Eggert teaches the rechargeable battery assembly device according to claim 12, 
Shy in view of GONZALEZ in view of Osbun in view of Eggert does not teach wherein the flexible outer sleeve portion comprises an outer flange, and the flexible inner sleeve portion comprises an inner flange, the outer flange and inner flange sandwiching a casing wall of the battery jump starting device.
Ziberna teaches wherein the flexible outer sleeve portion comprises an outer flange, and the flexible inner sleeve portion comprises an inner flange, the outer flange and inner flange sandwiching a casing wall of the battery jump starting device  (a bulkhead connector assembly 10 for supporting a bus bar 12 as it passes through a bulkhead 14, bulkhead 14 may be a side wall of a pressurized electrical cabinet employed for storing high voltage equipment [the connector would sandwich the bulkhead), col. 2 lines 54-60, the rectangular and circular portions 16 and 20 each includes end flanges 25 and 27 respectively. one flange would function as an inner flange and the other as an outer flange), col. 5 lines 9-18).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the flexible outer sleeve portion of Shy to comprise an outer flange, and the flexible inner sleeve portion comprises an inner flange, as taught by Ziberna wherein the outer flange and inner flange sandwiching a casing wall of the battery jump starting device, in order to reduce friction and interference between the casing wall and the inner and outer sleeves.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273) in view of GONZALEZ (US20140139175) in further view of Osbun (US 20070132537) in further view of Eggert (US 6222342) in further view of Rajendran (US 20050213867).
As to claim 14, Shy in view of GONZALEZ in view of Osbun in view of Eggert teaches rechargeable battery assembly device according to claim 11, 
Shy in view of GONZALEZ in view of Osbun in view of Eggert does not disclose wherein the flexible cable connector comprises an inner serpentine cable portion.
Rajendran teaches serpentine cable portion (optical temperature monitoring cable 38 takes a serpentine path along the surface of battery assembly 12, para. 0027).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the flexible cable connector of Shy to have an inner serpentine cable portion, as taught by Rajendran for the purpose of measuring the surface temperature of the battery assembly (Rajendran, para. 0027).
As to claim 15, Shy in view of GONZALEZ in view of Osbun in view of Eggert in view of Rajendran teaches the rechargeable battery assembly device according to claim 14, wherein the flexible cable connector is configured to accommodate the positive cable oriented at an angle relative to a casing wall of the battery jump starting device (the flexible cables would be able to be moved at an angle relative to the housing], fig. 2 and 3 of Shy), and the inner serpentine cable portion (inner cable of Eggert Fig. 2 and Serpentine cable 38 of Rajendran) is configured to accommodate a misalignment between the angle relative to the casing wall and an angle of attachment of the inner serpentine cable portion with the positive terminal conductor bar (Fig. 2 of Eggert where inner sleeve is configured to accommodate movement of the outer sleeve at an angle relative to the housing and misalignment with the angle of attachment of the with the positive terminal).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the flexible cable connector of Shy to be configured to accommodate the positive cable oriented at an angle relative to a casing wall of the battery jump starting device and the inner serpentine cable portion is configured to accommodate a misalignment between the angle relative to the casing wall and an angle of attachment of the inner serpentine cable portion with the positive terminal conductor bar, as taught by Eggert in order to prevent wear and prolong the cables connections to the terminals of the battery.
Claims 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273) in view of GONZALEZ (US20140139175) in further view of Osbun (US 20070132537) in view of Cheung (US 20060071631).
As to claims 33, 36 and 39 Shy in view of GONZALEZ in view of Osbun teaches the device according to claims 1-3.
Shy in view of GONZALEZ in view of Osbun does not disclose/teach further comprising a smart switch connected to and controlling the smart switch interface.
Cheung teaches further comprising a switch connected to and controlling a switch interface (switch 31, Fig. 2).
Although Cheung does not teach the switch and the switch interface is a “smart” switch and switch interface.
However, it would be obvious to one of ordinary skill in the art to modify Cheungs switch and switch interface to be an automated switch interface (i.e. smart switch) and therefore the switch controller controlling the automated switch interface identified as a smart switch controller in order to reduce the need for human intervention and make the system safer.
It would have been obvious to a person of ordinary skill in the art to modify the device of Shy to a smart switch connected to and controlling the smart switch interface, as taught by Cheung in order to reduce the need for human intervention and make the system safer.
As to claim 34, 37 and 40 Shy in view of GONZALEZ in view of Osbun teaches the device according to claims 1-3.
Shy in view of GONZALEZ in view of Osbun does not disclose/teach wherein the smart switch interface comprises a circuit board having a first circuit board conductor bar spaced apart from a second circuit board conductor bar.
Cheung teaches a switch interface (switch 31, Fig. 2).
Although Cheung does not teach the switch and the switch interface is a “smart” switch interface. However, it would be obvious to one of ordinary skill in the art to modify Cheungs switch interface to be an automated switch interface (i.e. smart switch) and therefore the switch controller controlling the automated switch interface identified as a smart switch controller in order to reduce the need for human intervention and make the system safer.
It would have been obvious to a person of ordinary skill in the art to modify the device of Shy to comprise smart switch, as taught by Cheung in order to reduce the need for human intervention and make the system safer.
Although Cheung teaches Cheung a smart switch interface, Cheung does not specifically teach that  the smart switch interface comprises a circuit board having a first circuit board conductor bar spaced apart from a second circuit board conductor bar.
However it is well known to one of ordinary skill in the art for electrical components to be soldered to circuit board copper traces or conductors (e.g. conductor bars) in order to structurally secure the electrical components. Therefore it would be obvious to one of ordinary skill in the art to mount Cheungs smart switch to a circuit board where both the input and output nodes (as seen above) are connected to a copper trace or conductor in order to structurally secure Cheungs switch.
As to claim 35, 38, and 41 Shy in view of GONZALEZ in view of Osbun in view of Cheung teaches the device according to claims 34, 37 and 40.
Shy in view of GONZALEZ in view of Osbun in view of Cheung does not disclose/teach wherein the negative terminal conductor bar is connected to the first circuit board conductor bar.
However Cheung teaches a switch terminal connected to the terminal of the battery (Fig. 2 above) and thus battery terminal would be electrically connected to the first circuit board conductor bar of switch 31. Cheung teaches that the switch can be on the positive side or the negative side of the battery (i.e.”…at least one of the cables 120 and 122 is switched to provide some protection to the auxiliary battery in the event the positive and negative jumper connectors 24 and 26 are shorted together” (0042]).
It would have been obvious to a person of ordinary skill in the art to modify the rechargeable battery assembly device of Shy to include a smart switch interface wherein the negative terminal conductor bar of Shy is electrically connected to the first circuit board conductor bar, in order to provide some protection to the auxiliary battery in the event the positive and negative jumper connectors 24 and 26 are shorted together ([0042] of Cheung).



    PNG
    media_image4.png
    930
    830
    media_image4.png
    Greyscale

Fig. 2 of Eggert


Claims 19-20, 25-26, and 28-29, and 31-32, are rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273) in view of GONZALEZ (US20140139175) in view of Cheung (US 20060071631).
As to claim 19,  Shy discloses a battery jump starting device  (Fig. 2 above) having a positive battery cable and a negative battery cable (cables 47), the device comprising: a rechargeable battery pack comprising a positive terminal and a negative terminal (Fig. 2 and Col. 1 lines 26-35. Positive and negative poles identified above as positive and negative terminals. Although Shy does not specifically state that portable electrical energy source is rechargeable, it would have been obvious to a person of ordinary skill in the art to modify the battery assembly device of Shy to be a rechargeable battery assembly, in order to reduce waste and cost by reusing the same battery multiple times);
Shy further discloses a positive terminal conductor bar having a predetermined length (Fig. 2 Positive conductor 51), the positive terminal conductor bar having one end connected to the positive terminal of the rechargeable battery (Fig. 2 above) and an opposite end spaced apart from the one end and electrically connected or connectable to the positive battery cable (opposite end of Positive conductor 51 identified above) , the positive terminal conductor bar having at least a portion of the length of the positive terminal conductor bar located at one end of the rechargeable battery pack and oriented transversely relative to a length of the rechargeable battery pack (Fig. 2 above); 
Shy further discloses a negative terminal conductor bar having a predetermined length (Fig. 2 negative conductor 51), the negative terminal conductor bar having one end connected to the negative terminal of the rechargeable battery pack (Fig. 2 above), and an opposite end spaced apart from the one end and electrically connected or connectable to the negative battery cable (opposite end of negative conductor 51 identified above. Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such Two conductors 51 are electrically coupled to the cables 47).
the negative terminal conductor bar having at least a portion of the length of the negative terminal conductor bar located at an opposite end of the rechargeable battery pack (Fig. 2 above), and oriented transversely relative to the length of the rechargeable battery pack (Fig. 2 above).
Shy does not specifically disclose that the rechargeable battery pack is a lithium ion rechargeable battery pack.
Regarding the rechargeable battery pack is a lithium ion rechargeable battery pack, GONZALEZ teaches a lithium ion rechargeable battery pack ([0040], Fig. 1 battery 30).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the rechargeable battery cells of Shy to be lithium ion rechargeable battery cells and thus a lithium ion rechargeable battery pack as taught by Gonzalez, in order to achieve more charge storage capacity allowing longer use between charges.
Shy in view of Gonzalez does not teach a smart switch controller; and
a smart switch interface connected to and controlled by the smart switch controller, the smart switch interface further comprising one or more relays for providing isolation between the negative terminal of the lithium ion rechargeable battery pack and a battery being jump started by the battery jump starting device.
Cheung teaches a switch controller (Fig. 2 controller the enable/disable switch 31) and a switch interface connected to and controlled by the switch controller (switch 31). 
Cheung further teaches the switch interface further comprising one or more relays (switch 31) for providing isolation between a negative tab of the rechargeable lithium ion battery pack and a battery being jump started by the battery jump starting device. (Fig 2 of Cheung where a switch 31 provides isolation between the positive terminal of battery 18 and the battery 8.Though Cheung shows the switch connected to the positive terminal of the battery, Cheung teaches that said switch could alternatively be placed on the negative terminal of the battery ([0042]“…at least one of the cables 120 and 122 is switched to provide some protection to the auxiliary battery in the event the positive and negative jumper connectors 24 and 26 are shorted together” [0042]). 
It would have been obvious to a person of ordinary skill in the art to modify the rechargeable battery assembly device of Gonzalez to include a switch controller; a switch interface connected to and controlled by the switch controller, the switch interface further comprising one or more relays for providing isolation between the negative tab of the rechargeable lithium ion battery pack and a battery being jump started by the battery jump starting device., in order to provide extra protection to the auxiliary battery in the event the positive and negative jumper connectors 24 and 26 are shorted together ([0042] of Cheung).
Although Cheung teaches a switch interface (switch 31) comprising the one or more relays, Cheung does not specifically teach the smart switch interface comprising a circuit board having a first circuit board conductor bar connected to an opposite end of the negative terminal conductor bar of the lithium ion rechargeable battery pack and a second circuit board conductor spaced apart from the first circuit board conductor bar on the circuit board and connected to the negative battery cable, nor teaches the switch interface further comprising the one or more relays connected between the first circuit board conductor bar and the second circuit board conductor bar.
However, it would be obvious to one of ordinary skill in the art to place Cheung’s switch 31 on a circuit board wherein one end of switch 31 is soldered to a first node (i.e. first circuit board conductor bar) and the other end soldered to a second node (i.e. second circuit board conductor bar) in order to provide security and stability to the switch.
As such, one of ordinary skill in the art can see that the switch interface comprising switch 31 connected to a circuit board as described above and integrated into Cheungs circuit (Fig. 2) will render Cheungs first circuit board conductor bar connected to the negative terminal conductor bar of battery 18 and the one or more relays connected between the first circuit board conductor bar and the second circuit board conductor bar with the negative battery cable connected to the second circuit board conductor bar.
Although Cheung teaches a switch interface (switch 31) connected to and controlled by a switch controller (Fig. 2 controller the enable/disable switch 31), Cheung silent as to the switch interface being a “smart switch interface” and therefore for switch controller being a “smart switch controller”
However, it would be obvious to one of ordinary skill in the art to modify Cheungs switch interface to be an automated switch interface (i.e. smart switch) and therefore the switch controller controlling the automated switch interface identified as a smart switch controller in order to reduce the need for human intervention and make the system safer.
As to claim 20 Shy in view of GONZALEZ in view of Cheung teaches the battery jump starting device according to claim 19.
Shy in view of GONZALEZ in view of Cheung does not disclose/teach wherein the one or more relays is multiple relays connected in parallel between the first circuit board conductor bar and the second circuit board conductor bar.
However, it would have been obvious to a person of ordinary skill in the art to modify the one or more relays of Shy in view of GONZALEZ in view of Cheung to be multiple relays connected in parallel between the first circuit board conductor bar and the second circuit board conductor bar, as taught by in order to reduce power dissipation in each relay by distributing the current through each relay as oppose to only one relay.
As to claim 25, Shy discloses a battery assembly for a jump starting device (Fig. 2 above)  having a positive battery cable and a negative battery cable (cables 47), the battery assembly comprising:
a rechargeable battery pack comprising a positive terminal and a negative terminal (Fig. 2 and Col. 1 lines 26-35. Positive and negative poles identified above as positive and negative terminals. Although Shy does not specifically state that portable electrical energy source is rechargeable, it would have been obvious to a person of ordinary skill in the art to modify the battery assembly device of Shy to be a rechargeable battery assembly, in order to reduce waste and cost by reusing the same battery multiple times), the positive terminal being electrically connected or connectable to the positive battery cable (Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such Two conductors 51 are electrically coupled to the cables 47).
Shy further discloses a negative terminal conductor bar having a predetermined length (Fig. 2 above), the negative terminal conductor bar connected to the negative terminal of the rechargeable battery pack (Fig. 2 above) and an outer end connected or connectable to the negative battery cable (opposite end of negative conductor 51 identified above. Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such Two conductors 51 are electrically coupled to the cables 47).
Shy does not specifically disclose that the rechargeable battery pack is a lithium ion rechargeable battery pack.
Regarding the rechargeable battery pack is a lithium ion rechargeable battery pack, GONZALEZ teaches a lithium ion rechargeable battery pack ([0040], Fig. 1 battery 30).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the rechargeable battery cells of Shy to be lithium ion rechargeable battery cells and thus a lithium ion rechargeable battery pack as taught by Gonzalez, in order to achieve more charge storage capacity allowing longer use between charges.
Shy in view of Gonzalez does not teach a smart switch controller; and
a smart switch interface connected to and controlled by the smart switch controller, the smart switch interface further comprising one or more relays for providing isolation between the negative terminal of the lithium ion rechargeable battery pack and a battery being jump started by the battery jump starting device.
Cheung teaches a switch controller (Fig. 2 controller the enable/disable switch 31) and a switch interface connected to and controlled by the switch controller (switch 31). 
Cheung further teaches the switch interface further comprising one or more relays (switch 31) for providing isolation between a negative tab of the rechargeable lithium ion battery pack and a battery being jump started by the battery jump starting device. (Fig 2 of Cheung where a switch 31 provides isolation between the positive terminal of battery 18 and the battery 8.Though Cheung shows the switch connected to the positive terminal of the battery, Cheung teaches that said switch could alternatively be placed on the negative terminal of the battery ([0042]“…at least one of the cables 120 and 122 is switched to provide some protection to the auxiliary battery in the event the positive and negative jumper connectors 24 and 26 are shorted together” [0042]). 
It would have been obvious to a person of ordinary skill in the art to modify the rechargeable battery assembly device of Gonzalez to include a switch controller; a switch interface connected to and controlled by the switch controller, the switch interface further comprising one or more relays for providing isolation between the negative tab of the rechargeable lithium ion battery pack and a battery being jump started by the battery jump starting device., in order to provide extra protection to the auxiliary battery in the event the positive and negative jumper connectors 24 and 26 are shorted together ([0042] of Cheung).
Although Cheung teaches a switch interface (switch 31) comprising the one or more relays, Cheung does not specifically teach the smart switch interface comprising a circuit board having a first circuit board conductor bar connected to an opposite end of the negative terminal conductor bar of the lithium ion rechargeable battery pack and a second circuit board conductor spaced apart from the first circuit board conductor bar on the circuit board and connected to the negative battery cable, nor teaches the switch interface further comprising the one or more relays connected between the first circuit board conductor bar and the second circuit board conductor bar.
However, it would be obvious to one of ordinary skill in the art to place Cheung’s switch 31 on a circuit board wherein one end of switch 31 is soldered to a first node (i.e. first circuit board conductor bar) and the other end soldered to a second node (i.e. second circuit board conductor bar) in order to provide security and stability to the switch.
As such, one of ordinary skill in the art can see that the switch interface comprising switch 31 connected to a circuit board as described above and integrated into Cheungs circuit (Fig. 2) will render Cheungs first circuit board conductor bar connected to the negative terminal conductor bar of battery 18 and the one or more relays connected between the first circuit board conductor bar and the second circuit board conductor bar with the negative battery cable connected to the second circuit board conductor bar.
Although Cheung teaches a switch interface (switch 31) connected to and controlled by a switch controller (Fig. 2 controller the enable/disable switch 31), Cheung silent as to the switch interface being a “smart switch interface” and therefore for switch controller being a “smart switch controller”
However, it would be obvious to one of ordinary skill in the art to modify Cheungs switch interface to be an automated switch interface (i.e. smart switch) and therefore the switch controller controlling the automated switch interface identified as a smart switch controller in order to reduce the need for human intervention and make the system safer.
As to claim 26 Shy in view of GONZALEZ in view of Cheung teaches the battery jump starting device according to claim 19, wherein both the positive terminal conductor bar and negative terminal conductor bar have rectangular-shaped cross-sections (Fig. 2 of Shy above).
As to claim 28 Shy in view of GONZALEZ in view of Cheung teaches the battery jump starting device according to claim 27 (interpreted as “according to claim 19”), wherein the length of the positive terminal conductor bar and the length of the negative terminal conductor bar are oriented parallel relative to each other (Fig. 2 above).
As to claim 29 Shy in view of GONZALEZ in view of Cheung teaches the battery jump starting device according to claim 19.
Shy in view of GONZALEZ in view of Cheung does not specifically disclose wherein an outer end of the positive terminal conductor bar wraps around an exposed conductor of an end of the positive cable.
However Shy teaches wherein an outer end of a conductor bar wraps around an exposed conductor of an end of the positive cable (shows in Fig. 2 wherein a conductor bar is wrapped around cable 47).
It would have been obvious to a person of ordinary skill in the art to modify the outer end of the positive conductor bar of Shy to be around an exposed conductor of an end of the positive cable, as taught by Shy as it is a matter of obvious engineering to make integral in order to reduce manufacturing processes and further manufacturing cost.
As to claim 31 Shy in view of GONZALEZ in view of Cheung teaches the battery jump starting device according to claim 19, and the positive terminal conductor bar and the negative terminal conductor bar are L-shaped (Fig. 2 of Shy Although Shy’s positive and negative terminal conductor bars are not L-shaped, it would have been obvious to a person of ordinary skill in the art to modify the terminal conductor bars of Shy to be L-shaped as it is a change in size and shape and in order to reduce manufacturing steps of the conductor bar) and are bent around respective corners of the lithium ion rechargeable battery pack (Fig. 2 above) .
Shy does not disclose the rechargeable battery pack is rectangular-shaped lithium ion rechargeable battery pack 
Regarding the rechargeable battery pack is rectangular-shaped lithium ion rechargeable battery pack GONZALEZ teaches a rectangular-shaped lithium ion rechargeable battery pack (([0040], Fig. 1 battery 30).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the device of Shy to be a rectangular shaped lithium ion rechargeable battery pack, as taught by Gonzalez as it is a change in size and shape and in order to achieve more charge storage capacity allowing longer use between charges.
As to claim 32 Shy in view of GONZALEZ in view of Cheung teaches the battery jump starting device according to claim 31, wherein the positive terminal conductor bar and negative terminal conductor bar are mounted to opposite ends of the rechargeable lithium ion rechargeable battery pack (Fig. 2 of Shy above).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273) in view of GONZALEZ (US20140139175) in view of Cheung (US 20060071631) in view of Osbun (US 20070132537).
As to claim 30 Shy in view of GONZALEZ in view of Cheung teaches the battery jump starting device according to claim 19, wherein the positive terminal conductor bar is connected to the positive terminal of the lithium ion rechargeable battery pack and the negative terminal conductor bar is connected to the negative terminal of the lithium ion rechargeable battery pack  (Fig. 2 of Shy).
Shy in view of GONZALEZ does not disclose wherein the positive terminal conductor bar is soldered and/or welded to the to the positive terminal tab of the rechargeable battery pack and the negative terminal conductor bar is soldered and/or welded to the negative terminal tab of the rechargeable battery pack.
Osbun teaches welding conductors (Fig. 2 [0018] end portions 22 may be fixedly secured in electrical contact with a corresponding terminal 16 using a combination of a weld and any other process, method, structure, and/or means).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the positive terminal conductor bar to be soldered or welded to the positive terminal tab of the rechargeable battery pack and the negative terminal conductor bar of Shy to be soldered and/or welded to the negative terminal tab of the rechargeable battery pack in order to fixedly secure in electrical contact the terminal tabs and conductor as taught by Osbun.
Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYNESE V MCDANIEL/Examiner, Art Unit 2859                  
                                                                                                                                                                                                


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859